Fourth Court of Appeals
                               San Antonio, Texas
                                     June 27, 2022

                                  No. 04-20-00392-CV

                         Sherry CAGLE n/k/a Sherry Schwartz,
                                    Appellant

                                           v.

                         Mario CUELLAR and Norma Cuellar,
                                    Appellees

               From the 150th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2018-CI-01910
                       Honorable Laura Salinas, Judge Presiding


                                     ORDER
Sitting:    Rebeca C. Martinez, Chief Justice
            Patricia O. Alvarez, Justice
            Luz Elena D. Chapa, Justice
            Irene Rios, Justice
            Beth Watkins, Justice
            Liza A. Rodriguez, Justice
            Lori I. Valenzuela, Justice

       On May 27, 2022, appellant filed a “Motion for Rehearing En Banc.” After
consideration, we deny appellant’s motion.




                                                _________________________________
                                                Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court